Citation Nr: 1709804	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1980 to October 1980.  He served on active duty from February 1988 to September 1993.  He had additional National Guard service, to include several periods of ACDUTRA.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board granted service connection for tinnitus and an increased rating to 10 percent for service-connected right elbow disability.  At that time, the Board also remanded the hearing loss claims for further development.

In February 2016 and October 2016, the Board requested medical expert opinions from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which were received in August 2016 and December 2016, respectively.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is related to service.

2.  The Veteran's preexsting left ear hearing loss was aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss, based on service aggravation, have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ .6, 3.102, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability resulting from a disease or injury that is incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b). 

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends, in a July 2012 notice of disagreement and February 2014 substantive appeal, that he has current hearing loss that should be service connected because of his in-service noise exposure, to include noise from gunfire and aircraft.  He also asserts that he had left ear hearing loss prior to service but that he did not suffer from total left ear hearing loss until after service.  His DD Form 214 indicates that his military occupational specialty (MOS) included automatic data telecommunication center operator in the Army.

The Veteran was afforded a VA examination in February 2012.  The examination report shows that the Veteran had hearing loss, according to 38 C.F.R. § 3.385.  Specifically, the report shows multiple auditory threshold values in the relevant frequencies of 40 decibels or greater in each ear.  The VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss, explaining that his left ear hearing loss started when he was 6 years old and that his right ear hearing was within normal limits throughout service.

The August 2016 VHA opinion provided unclear opinions regarding the Veteran's hearing loss and its relation to service, and thus, the Board finds the August 2016 opinion to have no probative value with respect to the instant appeal.  Accordingly, the Board requested another VHA opinion, which was received in December 2016.

The December 2016 VHA opinion was authored by a physician with an M.D. and Ph.D. who specializes in otolaryngology and head and neck surgery.  The expert concluded that the Veteran's "right ear [hearing] loss is at least as likely as not due to military noise exposure."  Regarding the left ear, the expert stated, "The left ear however, is much more complicated and . . . the process of hearing loss in the left ear occurred prior to military service and while . . . its function was at least as likely as not affected by military noise exposure it most likely has not contributed to any disability because of that small change."  The expert reviewed the Veteran's claims file, provided the medical background of hearing loss, and provided references supporting his conclusions.  Furthermore, the expert acknowledged that the Veteran likely had significant blast noise exposure in service.

In comparing these conflicting February 2012 and December 2016 opinions, the Board finds the December 2016 VHA opinion to be more persuasive given the author's level of expertise, along with the well-reasoned explanations with citations to relevant medical literature.  At the least, the question regarding a nexus is in equipoise regarding the Veteran's right ear hearing loss and service.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his right ear hearing loss is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the left ear, as hearing loss was noted on the Veteran's service entrance examination, it preexisted service.  Thus, this is issue is one of service aggravation.  While the December 2016 opinion states that military noise exposure most likely has not contributed to any disability, such opinion also states that the Veteran's left ear function was at least as likely as not affected by military noise exposure, leading to a "small change."  After resolving any reasonable doubt in the Veteran's favor, the Board finds that such opinion indicates that the Veteran's left ear hearing loss was aggravated by service, even if only by a small amount.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that any amount of disability concerning the left ear hearing loss is a downstream issue to be resolved by the RO and is not a question currently before the Board.  Accordingly, service connection is also warranted for left ear hearing loss based on service aggravation.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss based on service aggravation is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


